COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00247-CR


JEFFERY LEE MANNS                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1213452D

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Jeffery Lee Manns attempts to appeal from the denial of his

motion for DNA testing. The trial court entered its order denying the motion on

March 13, 2015. Appellant’s notice of appeal was therefore due on April 13,

2015. See Tex. R. App. P. 26.2(a)(1). Appellant mailed his notice of appeal on

or about July 2, 2015, which was received by the trial court on July 15, 2015.


      1
       See Tex. R. App. P. 47.4.
      On July 24, 2015, we notified Appellant of our concern that we lacked

jurisdiction over this appeal. We stated that unless any party desiring to continue

the appeal filed a response showing grounds for continuing the appeal, the

appeal may be dismissed for want of jurisdiction. See Tex. R. App. P. 44.3.

Appellant and his counsel filed responses, but they do not show grounds for

continuing the appeal.

      Appellant states that he did not receive notice of the trial court’s order until

June 9, 2015, and that he filed his notice of appeal within thirty days of that

notice. The rules of appellate procedure set out rules that must be followed to

invoke this court’s jurisdiction over an appeal. White v. State, 61 S.W.3d 424,

428–29 (Tex. Crim. App. 2001). If the jurisdiction of a court of appeals is not

properly invoked, the power of the appellate court to act is as absent as if it did

not exist. Id. Appellate jurisdiction is invoked by giving timely and proper notice

of appeal. Id. Although Appellant may not have received timely notice of the trial

court’s order, we cannot suspend the rules of appellate procedure to extend the

time for filing a notice of appeal. See Slaton v. State, 981 S.W.2d 208, 209 (Tex.

Crim. App. 1998). Because Appellant did not timely file his notice of appeal, we

have no jurisdiction over this appeal. See id.

      Absent appellate jurisdiction, we can take no action other than to dismiss

the appeal. See id.; see also Bevers v. State, No. 02-04-00464-CR, 2004 WL
2568099, at *1 (Tex. App.—Fort Worth Nov. 12, 2004, no pet.) (mem. op., not

designated for publication) (dismissing untimely appeal and noting that a writ of


                                          2
habeas corpus from the Texas Court of Criminal Appeals is the appropriate

means of seeking an out-of-time appeal). Accordingly, we dismiss this appeal for

want of jurisdiction.


                                                 /s/ Lee Gabriel

                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 8, 2015




                                       3